Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA



   CFP ACQUISITIONS, INC.,                            )
                                                      )
                       Plaintiff,                     )
                                                      )
   vs.                                                )
                                                      )          Case No. 18-CV-602-TCK-JFJ
   C. DAVID RHOADES, solely in his                    )
   Capacity as Receiver in the Receivership           )
   Estates of LEES SPECIALTY                          )
   COMPOUNDING, LLC, THE                              )
   APOTHECARY SHOPPE, LLC, THE                        )
   APOTHECARY SHOPPE OF B.A., LLC,                    )
   GETMAN-APOTHECARY SHOPPE, LLC,                     )
   and LEES SPECIALTY COMPOUNDING,                    )
   INC.,                                              )
                                                      )
   and                                                )
                                                      )
   FIFTH THIRD BANK, an Ohio banking                  )
   corporation,                                       )
                                                      )
                          Defendants.                 )


                                        OPINION AND ORDER

          Before the Court is the Motion to Dismiss Amended Complaint of Plaintiff CFP

   Acquisitions, Inc. (“CFP”) filed by Fifth Third Bank (the “Bank”). Doc. 16. In its motion, the

   Bank asserts that CFP’s First Amended Complaint should be dismissed pursuant to Fed. R. Civ.

   P. 12(b)(6). Id. CFP opposes the motion. Doc. 20.

          This lawsuit arises from the sale of assets of a group of pharmacies in receivership. Marcain

   Properties, LLC (“Marcain”) initially bought the assets from the Receiver, and subsequently

   conveyed them to CFP. CFP, in turn, filed the pending suit against the Receiver and the Bank, the
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 2 of 18




   pharmacies’ creditor, alleging various causes of action based on the Receiver’s failure to convey

   restrictive covenants held by the pharmacies.

          I. Background

          CFP filed this action in Tulsa County District Court on May 7, 2018. Doc. 3, Notice of

   Removal. On November 20, 2018, the Bank and C. David Rhoades, in his capacity as Receiver

   in the Receivership Estates of Lees Specialty Compounding, LLC, The Apothecary Shoppe, LLC,

   The Apothecary Shoppe of B.A., LLC, Getman-Apothecary Shoppe, LLC, and Lees Specialty

   Compounding, Inc., removed the case to this Court pursuant to 28 U.S.C. §§1441(a) and

   1442(a)(3). Doc. 3. On April 19, 2019, CFP filed its First Amended Complaint. Doc. 12.

          II. Legal Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he mere

   metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded

   claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

   reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, LLC v.

   Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).

          The Tenth Circuit has interpreted “plausibility,” the term used by the Supreme Court in

   Twombly, to “refer to the scope of the allegations in a complaint” rather than to mean “likely to be

   true.” Robbins v. Okla. ex rel. Okla. Dep’t of Human Servs., 519 F.3d 1242, 1247 (10th Cir. 2008).

   Thus, “if [allegations] are so general that they encompass a wide swath of conduct, much of it

   innocent, then the plaintiffs have not nudged their claims across the line from conceivable to

   plausible.” Id. (internal quotations omitted). “The allegations must be enough that, if assumed to



                                                     2
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 3 of 18




   be true, the plaintiff plausibly (not just speculatively) has a claim for relief.” Id. “This requirement

   of plausibility serves not only to weed out claims that do not (in the absence of additional

   allegations) have a reasonable prospect of success, but also to inform the defendants of the actual

   grounds of the claim against them.” Id. at 1248.

           On a Rule 12(b)(6) motion, the Court may consider—in addition to the allegations of the

   complaint—documents “incorporated by reference in the complaint” and documents “referred to

   in the complaint.” Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013) (quoting

   GFF Corp. v. Associated Whole. Gro., Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)).

           III. Allegations of the First Amended Complaint [and Referenced Documents]

           CFP, an Oklahoma corporation, is the successor by assignment to Marcain Properties, LLC

   (“Marcain”). Doc. 12, ¶1. Defendant C. David Rhoades is the duly appointed and acting Receiver

   of the receivership estates of Lees Specialty Compounding, LLC, The Apothecary Shoppe, LLC,

   The Apothecary Shoppe of B.A., LLC; Getman-Apothecary Shoppe, LLC, and Lees Specialty

   Compounding, Inc. (collectively, the “Pharmacies”) in Tulsa and Broken Arrow, Oklahoma. Doc.

   12, Id., ¶2 (citing Fifth Third Bank v. Lees Specialty Compounding, LLC v. Fifth Third Bank, 15-

   cv-631-TCK-FHM (“Receivership Case”). The Bank is an Ohio banking corporation and is the

   plaintiff in the Receivership Case. Id., ¶3. The Receiver was appointed upon motion made by the

   Bank in the Receivership Case. Id., ¶4. The Bank provided more than $13 million in financing to

   the Pharmacies and, in exchange, held a secured interest in the Pharmacies’ assets. Id., ¶¶1, 14-

   21.

           On March 1, 2018, the Bank and the Receiver filed a joint motion in the Receivership Case

   (the “Sale Motion”) to sell “Assets” of the Estates as that term was defined in and pursuant to an

   Asset Purchase Agreement dated February 26, 2016 (the “APA”) between the Receiver and



                                                      3
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 4 of 18




   Marcain. Id., ¶5. Among the Assets to be conveyed pursuant to the APA were certain covenants

   not to compete and not to solicit employees and customers (particularly described in §1.1(e) of the

   APA (the “Restrictive Covenants”). Id., ¶6. 1

          The Bank provided more than $13 million in financing to the Pharmacies and, in exchange,

   held a secured interest in the Pharmacies’ assets. See Receivership Action, Doc. 2, ¶¶1, 14-21. On

   November 3, 2015, after the Pharmacies defaulted on their loans, the Bank filed suit in this Court,

   seeking appointment of a receiver to hold and administer the Pharmacies’ assets. Id. Among the

   assets the Pharmacies possessed were covenants with LJS Holdings, Inc. and its shareholders (the

   “LJS Parties”) that prevented the LJS Parties from (1) competing with the Pharmacies or (2)

   soliciting employees or customers of the Pharmacies (the “Restrictive Covenants”). Doc. 12, FAC

   ¶6.

          On November 16, 2015, the Court appointed the Receiver to hold and preserve the assets

   of the Pharmacies pending their potential sale. Id., ¶2. On February 26, 2018, the Receiver entered

   into the APA to sell the assets of the Pharmacies to a potential buyer, Marcain. Id., ¶5. As of

   March 1, 2016, the APA included a provision for the Receiver to transfer the right to enforce the

   Restrictive Covenants. Id., ¶6.

          On March 11, 2016, the Pharmacies filed a motion to intervene in the Receivership Case,

   seeking leave to file an objection to the Sale Motion based in part on their claim that the Restrictive




   1
     The Restrictive Covenants were made and given by (a) LJS Holdings, Inc. and its shareholders
   (the “LJS Parties”) as part of the transaction by which Defendant Lees Specialty Compounding,
   Inc. acquired all of the membership interest in the goodwill of Defendants, The Apothecary
   Shoppe, LLC and The Apothecary Shoppe of B.A., LLC; and (b) the shareholders of Getman-
   Apothecary Shoppe, LLC (referred to herein collectively with the LJS Parties as the “Covenant
   Grantors”), as part of the transaction by which Defendant Lees Specialty Compounding, Inc.
   acquired all of the membership interests in and the goodwill of Defendant Getman-Apothecary
   Shoppe, LLC). Doc. 12, n. 1.
                                                     4
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 5 of 18




   Covenants could not be assigned to or enforced by a purchaser under the APA. Id., ¶7. On April

   5, 2016, they filed an objection to the Sale Motion, in which they objected to purchaser’s

   acquisition and enforcement of the Restrictive Covenants against the LJS parties. Id., ¶8.

          Prior to the April 19, 2016 hearing, during which the Pharmacies’ objections were to be

   heard, the Receiver discussed with Marcain the possibility of the Receiver retaining and enforcing

   the Restrictive Covenants on Marcain’s behalf after the sale. Doc. 3, Ex. A, State Court Petition,

   ¶18. 2 At the sale hearing on April 19, 2016, counsel for the Bank told the Court that the Restrictive

   Covenants would not be conveyed, thereby resolving the Pharmacies’ objection. FAC, ¶10.

   Counsel for the Pharmacies confirmed that “[t]he movants have withdrawn their request to assign

   the noncompetes [sic], and so that does moot the objections that we had.” Id. No further references

   to the Restrictive Covenants were made by any party, including the Receiver or counsel. Id.

          On April 21, 2016, the Receiver suggested to Marcain that it could engage him to provide

   services—including but not limited to enforcement of the Restrictive Covenants—while the estate

   remained open. FAC ¶19. During the conversation, the Receiver told Marcain this arrangement

   had been “functionally approved” by the Bank’s counsel at Katten Muchin Rosenman LLP



   2
    The Court notes that the First Amended Complaint omitted the following paragraph which had
   been included in the original Petition filed in state court:

          18. Although the Receiver had discussed with Marcain the possibility that the
          Restrictive Covenants could be retained by the Receiver and remain enforceable by
          the Receiver for the benefit of Marcain and its successors, Marcain had agreed to
          no such alteration to the APA by the Sale Hearing. (emphasis added).

   Doc. 3 at 22. Paragraph 18 of the removed petition is an admission that is inconsistent with CFP’s
   claims for relief, and a plaintiff cannot cure pleading deficiencies by removing allegations by
   amendment. See, i.e., Saenz v. Ledbetter, No. 5:16-CV-0063-ODW (SK), 2017 WL 2626987 at
   *6 (C.D. Cal. June 15, 2017) (holding that “[i]f the deficiencies in a complaint can only be cured
   by amendments that contradict the allegations in the original complaint, leave to amend would be
   futile.”) (internal citation omitted).

                                                     5
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 6 of 18




   (“Katten”), and that Katten was drafting the appropriate documents to structure and implement

   this process. Id. On information, on April 21, 2016 Katten transmitted to the Receiver an

   agreement “to include the transition services part,” which the Receiver, in turn, forwarded to

   Marcain representatives. Id.

          The TSA, which was executed by both the Receiver, on behalf of the Seller, and by

   Marcain, provided, in pertinent part, that the Seller (Receiver) would provide services requested

   by the Buyer (Marcain), as necessary or desirable for the operation of the Pharmacies, and that:

          b. [T]he Seller shall not be required to incur any liabilities on behalf of the Buyer
          or act as an agent for the Buyer unless specifically agreed to by the Parties in
          writing.

          c. Prior to each request for Transition Services, the Buyer and the Seller shall agree,
          in writing, to the fees the Buyer shall pay the Seller for such Transition Services
          and a payment schedule for such fees to be paid on a monthly basis.

   Doc. 16, Ex. A at 2 (emphasis added).

          On or about May 6, 2016 (the “Closing Date”), Marcain paid or caused to be paid the $2.35

   million “Purchase Price” contemplated by the APA to the Receiver and, on information, the

   Receiver thereafter immediately wired the Purchase Price to the Bank. Id., ¶13. The same date,

   the Receiver executed and delivered to Marcain a Bill of Sale dated effective as of the Closing

   Date conveying the Assets to Marcain and a “Transition Services Agreement” effective as of the

   Closing Date (the “TSA”) pursuant to which the Receiver agreed to provide “Transition Services”

   to Marcain through December 31, 2018 (unless earlier terminated as provided in the TSA). Id.,

   ¶14.

          Marcain’s rights under and to the APA, the Bill of Sale, the Assets conveyed by the Bill of

   Sale and under the TSA were (with the Receiver’s consent) assigned to CFP effective May 6, 2016




                                                    6
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 7 of 18




   and currently are owned by CFP. Id., ¶15. 3 The Receiver and (on information) the Bank were

   well aware as of the date of the Sale Hearing that (a) the APA had not been modified to delete the

   required transfer of the Restrictive Covenants to Marcain; and (b) Marcain would not close the

   APA unless the Restrictive Covenants were assignable to and enforceable by Marcain. Id., ¶16.

             Sixteen days after the Receiver sent Marcain the draft TSA, the sale was closed. FAC

   ¶¶51-52. See also, Id., ¶¶19, 48; Ex. A (TSA); Ex. B (Closing Letter). The Closing Letter stated,

   in pertinent part:

             C. Restrictive Covenants

                    From the date of this Agreement, through the termination of the Transition
                    Services Agreement dated as of the date hereof between Seller and Buyer,
                    Seller shall defend, to the best of its ability, any challenge to the
                    enforcement of the restrictive covenants contained in the Membership
                    Interest Purchase Agreement dated December 20, 2013 among Lees
                    Specialty Compounding, LLC and LJS Holdings, Inc. and others and
                    restrictive covenants contained in that certain Membership Interest
                    Purchase Agreement dated December 20, 2013 among Lees Specialty
                    Compounding, LLC and Lindy Rowland and others.

   Id., Ex. B.

             The Bank’s counsel submitted to the Court a proposed sale order which contained

   misrepresentations. FAC ¶¶12, 17. The finding of fact made at paragraph 6(K) of the Sale Order

   states:

             At the Sale Hearing, Receiver represented to the Court it has agreed with the Lees
             Parties and [Marcain] that . . . (ii) “the restrictive Covenants shall not be assigned
             to [Marcain] under the Asset Purchase Agreement or otherwise.”




   3
     In its Motion for Leave to File Supplemental Response in Opposition to Motion to Dismiss (Doc
   25), CFP correctly noted that the Bank, in its Reply, states: “As to its contract claims, Plaintiff
   acknowledges that although written authorization by the Receiver was required to assign
   Marcain’s rights, no such authorization occurred.” However, ¶15 of the FAC explicitly states that
   the assets were—with the Receiver’s consent—assigned to CFP.
                                                       7
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 8 of 18




   FAC ¶17 (emphasis in original). CFP alleges this “finding” as drafted by Katten is false because

   the Receiver made “absolutely no representation to the Court with respect to the Restrictive

   Covenants[]” and that “the finding in paragraph 6(K) falsely suggests that as of the date of the Sale

   Hearing, the Receiver had reached agreement with Marcain to delete the Restrictive Covenants

   from the Assets to be conveyed under the APA.” Id. Moreover, CFP asserts that “[a]t the time

   the R&R and Sale Order were submitted to Magistrate Judge McCarthy, Katten knew that no such

   agreement existed between Marcain and the Receiver, and that the ‘finding of fact’ in paragraph

   6(K) of the Sale Order was untrue.” Id.

          On April 21, 2016 (two days after entry of the Magistrate Judge’s Report and

   Recommendation that the Sale Order be entered in the form drafted by Katten), the Receiver

   suggested to Marcain’s representatives that they “. . . engage myself and the Defendants to provide

   some consulting services . . . that should keep the non-competes in force.” Id., ¶19. Additionally,

   the Receiver stated that this concept was “functionally approved” by [Katten] and that [Katten]

   was drafting the appropriate documents to structure and implement this process. Id. On

   information, on April 21, 2015, Katten transmitted to the Receiver an agreement “to include the

   transition services part” that the Receiver in turn forwarded to Marcain representatives. Id. 4

          On April 27, 2016 (prior to the Closing Date) Marcain’s representative sent an email to the

   Receiver reiterating the importance of the Restrictive Covenants to Marcain to prevent Marcain

   from buying “a lot of nothing.” Id., FAC ¶20. The Receiver responded that day by quoting “the

   lawyers” [Katten] as saying:

          If the rent is paid and the transition services agreement (“TSA”) is in place (not
          otherwise terminated for some reason) the estate needs to remain open for the
          receiver to complete his obligations under the TSA. As a result, the membership


   4
    The First Amended Complaint’s reference to “April 21, 2015” appears to be a scrivener’s error,
   as all other allegations during this time period referred to events occurring in “2016.”
                                                    8
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 9 of 18




          interest purchase agreement (which contain[s] the non-compete) remains in full
          force and effect as long as the estate is open and it has to remain open because you
          are required to provide services under the TSA for one year.

   Id. On April 28, 2016, the Receiver, based upon the representations made to him by Katten,

   confirmed to Marcain that as long as the TSA was in place, the Restrictive Covenants would

   remain in force. Id.

          On information, the Bank or its counsel Katten (a) intentionally misled the Receiver and

   thereby induced him to make the representations to and agreements with Marcain as described

   above and as referenced below, (b) intended that the Receiver make those representations to and

   agreements with Marcain to induce Marcain to close the APA (without receiving an assignment of

   the Restrictive Covenants and without receiving a corresponding reduction to the Purchase Price),

   and (c) knew, or should have known, that the representations and agreements made by the Receiver

   to and with Marcain were materially false and unenforceable. Id., ¶21.

          On the strength of the assurance that the Receiver could enforce the Restrictive Covenants

   for the benefit of Marcain and its successors through their stated expiration of December 2018,

   Marcain agreed to close the APA without receiving an assignment of the Restrictive Covenants

   and without receiving a corresponding reduction to the Purchase Price. Id., ¶22. The Bank and

   Katten clearly were aware of Marcain’s reliance, as on May 3, 2016, the Receiver wrote the Bank

   and Katten saying (among other things) “[Marcain] will sign the TSA . . . . They will pay my fees

   monthly. . . . If there is a challenge to the [Restrictive Covenants], then we will defend that.” Id.

          At least two Covenant Grantors who agreed to be bound by the Restrictive Covenants (the

   “Covenant Violators”) have openly violated them. Id., ¶23. CFP, as Marcain’s successor, has

   demanded that the Receiver enforce the Restrictive Covenants against the Covenant Violators on

   CFP’s behalf. Id. No enforcement actions have been taken by the Receiver against the Covenant



                                                     9
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 10 of 18




   Violators. Id. CFP alleges that the Receiver has not enforced the Restrictive Covenants because

   they are not enforceable by the Receiver for CFP’s benefit, in part due to the Bank’s assurance to

   Magistrate Judge McCarthy and to the Lees Parties that “we’ve elected not to assign [the

   Restrictive Covenants], which essentially moots the [Lees Parties’] objection.” Id., ¶24.

          The Bank and the Receiver have failed to provide an enforceable procedure by which the

   Receiver could and would enforce the Restrictive Covenants for Marcain’s and CFP’s benefit. Id.,

   ¶29. The Bank and its counsel Katten had a duty to disclose to the Receiver, Marcain and CFP the

   Bank’s true intention to close the APA irrespective of the lack of enforceability of the Restrictive

   Covenants, yet falsely represented to, and assured the Receiver that the Receiver could provide to

   Marcain and CFP an enforceable procedure by which the Receiver could and would enforce the

   Restrictive Covenants for Marcain’s and CFP’s benefit. Id., ¶31. On the strength of the Bank’s

   and Katten’s assurances and agreements, the Receiver in turn assured Marcain that the Receiver

   could, and would, enforce the Restrictive Covenants for Marcain’s benefit. Id. The Bank and its

   counsel Katten intended that in reliance on the Bank’s and Katten’s representations and assurances

   to the Receiver that the Receiver could enforce the Restrictive Covenants for Marcain’s and CFP’s

   benefit, the Receiver would make those same representations and assurances to Marcain and would

   induce Marcain to agree to close the purchase of the Assets without receiving an assignment of the

   Restrictive Covenants, and without receiving a corresponding reduction of the Purchase Price

   resulting therefrom. Id., ¶34.

          The Receiver in fact reasonably and detrimentally relied on the Bank’s and Katten’s

   representations, assurances and agreements to provide an enforceable procedure by which the

   Receiver could, and would, enforce the Restrictive Covenants for Marcain’s and CFP’s benefit by

   closing the purchase of the Assets without receiving an assignment of the Restrictive Covenants,



                                                   10
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 11 of 18




   or a corresponding reduction of the Purchase Price resulting therefrom. Id., ¶35. On the strength

   of the assurance that the Receiver could and would enforce the Restrictive Covenants for the

   benefit of Marcain and its successors through their stated expiration of December 2018, Marcain

   agreed to close the APA without receiving an assignment of the Restrictive Covenants and without

   receiving a corresponding reduction to the Purchase Price. Id., ¶51. The Bank clearly was aware

   of Marcain’s reliance, as on May 3, 2015, the Receiver wrote the Bank and its counsel saying

   (among other things) “[Marcain] will sign the TSA. . . . They will pay my fees monthly. . . . If

   there is a challenge to the [Restrictive Covenants], then we will defend that.” Id.

            CFP asserts the following claims:

       1. breach of express or implied contract

       2. equitable estoppel

       3. promissory estoppel

       4. quasi-contract

       5. fraud/constructive fraud/negligent misrepresentation/fraudulent misrepresentation on the
          part of the Bank (“Fraud and Negligent Misrepresentation Claims”)

       6.   reformation.


   Id., ¶¶25-58. It seeks an award of actual and punitive damages against both the Bank and the

   Receiver. 5

            The Bank moves for dismissal of all claims, arguing:

       •    CFP lacks standing to bring any tort or contract claims.




   5
    The First Amended Complaint states that CFP does not seek personal liability of any type against
   C. David Rhoades in his individual capacity, and punitive damages are sought against the Estates
   “only to preserve CFP’s rights to assert a priority claim to any of the Estates’ assets that may now
   or hereafter come into existence.” Doc. 12 at 15, n. 4.
                                                    11
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 12 of 18




      •   CFP’s claim for fraud/negligence/misrepresentation is time-barred.

      •   CFP has failed to state claims for breach of contract or quasi-contract.

      •   CFP has failed to state claims for equitable estoppel, promissory estoppel, and

          fraud/negligence/misrepresentation.

          IV. Analysis

                  A. Express or Implied Contract (Claim 1)

          CFP concedes that it was not a party to the TSA and/or Closing Letter, which allowed

   Marcain to direct the Receiver’s enforcement of the Restrictive Covenants. FAC ¶22; Doc. 20 at

   11-12. However, it contends that the Bank’s alleged encouragement of the Receiver to enter into

   an agreement with Marcain formed a completely separate contract between the Bank and CFP

   which required the Bank to ensure that the Restrictive Covenants were enforceable by the

   Receiver.

                          1. Express Contract

          An express contract requires an offer or a “display of willingness to enter into a contract

   on specified terms, made in a way that would lead a reasonable person to understand that an

   acceptance, having been sought, will result in a binding contract.” Sharp v. Temple, 294 B.R. 164,

   170 (Bankr. N.D. Okla. 2003). The First Amended Complaint alleges no facts to support a claim

   that an express contract exists between CFP and the Bank.

          Moreover, the TSA between Marcain and the Receiver requires written consent of the

   Receiver to assign those rights. Doc. 16, Ex. A, TSA, ¶4(j). Where assignment of rights is

   prohibited without written permission, a complaint must be dismissed if it fails to allege the written

   permission was obtained. See Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230,

   1237 (10th Cir. 2014); In re Kaufman, 37 P.3d 845, 853 (Okla. 2001) (“[W]here the anti-


                                                    12
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 13 of 18




   assignment provision is clear and unambiguous in its limitation of the power of the annuitant to

   sell, mortgage, encumber, or anticipate future payments, by assignment or otherwise, the

   restriction on alienability is valid.”). The First Amended Complaint is devoid of any allegations

   establishing that Marcain obtained the written consent of the Receiver before assigning its rights

   to CFP.

           Accordingly, CFP’s claim for breach of express contract must be dismissed.

                           2. Implied Contract

           Similarly, an implied contract requires “acts, where there are circumstances that show a

   mutual intent to contract.” Jones v. Univ. of Cent. Okla., 910 P.2d 987, 989 (Okla. 1995). By

   definition, equitable and promissory estoppel require a statement by the defendant to the plaintiff.

   See Sullivan v. Buckhorn Ranch P’ship, 119 P.3d 192, 202 (equitable estoppel requires “a false

   representation or concealment of facts”); Barber v. Barber, 77 P.3d 576, 579 (Okla. 2003)

   (promissory estoppel requires a “clear and unambiguous promise”).

           CFP’s Amended Complaint fails to allege even a single interaction between the Bank and

   Marcain or the Bank and CFP, let alone an interaction that would evidence the “mutual intent to

   contract.”    Nevertheless, the First Amended Complaint asserts that Bank’s attorneys

   communicated with the Receiver in anticipation that their statements would be relayed to Marcain.

   See ¶¶31, 37. However, because the Receiver is an agent of the court—and not of any other party

   in a bankruptcy action—statements made by the Receiver cannot be imputed to the creditor. See

   Atlantic Trust Co. v. Chapman, 208 U.S. 360, syllabus (1908) (“The receiver is not the agent of

   the plaintiff in the litigation, nor does the plaintiff have any control over him”); In re Phillips, 24

   B.R. 712, 714 (Bankr. E.D. Cal. 1982) (“The receiver is not the agent of the plaintiff nor . . . acting

   on the plaintiff’s behalf or under his control.”).        Accordingly, the Receiver’s alleged statements



                                                        13
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 14 of 18




   to Marcain cannot be imputed to the Bank, and CFP’s claims for breach of an implied contract

   must be dismissed.

                  B. Equitable Estoppel, Promissory Estoppel, Quasi-Contract
                     and Reformation (Claims 2, 3, 4, 6)

          Oklahoma recognizes “quasi contracts,” which are also referred to as “implied-in-law” or

   “constructive” contracts. T&S Inv. Co. v. Coury, 593 P.2d 503, 504 (Okla. 1979) (distinguishing

   between quasi contracts, implied-in-fact contracts and express contracts).          “A ‘quasi’ or

   constructive contract is an implication of law,” i.e., “the contract is a mere fiction, imposed in

   order to adapt the case to a given remedy,” whereas an “implied-in-fact” contract is one in which

   the contract is a fact legitimately inferred.” Id.

          However, “quasi-contractual remedies . . . are not to be created when an enforceable

   express contract regulates the relations of the parties with respect to the disputed issue.” Parrish

   v. Arvest Bank, 717 Fed. Appx. 756, 765 (10th Cir. 2017) (citing Am. Biomedical Grp., Inc. v.

   Techtrol, Inc., 374 P.3 820, 828 (Okla. 2016)). Here, an express written agreement between

   Marcain and the Receiver set forth the understanding of those two parties regarding the Receiver’s

   obligation to enforce the Restrictive Covenants. Specifically, the TSA provided that Receiver

   would keep the receivership estate open, during which time he would be obligated to provide

   services to Marcain, including enforcement of the Restrictive Covenants.

          Pursuant to the TSA, however, the parties were required to “agree, in writing, to the fees”

   Marcain was to pay for those services, as well as a monthly payment schedule for the fees. The

   Amended Complaint is devoid of any allegations that either Marcain or CFP reached an agreement

   with the Receiver for payment of fees in exchange for the Receiver’s enforcement of the restrictive

   covenants. Accordingly, CFP’s claims for equitable estoppel, promissory estoppel, quasi-contract

   and reformation must be dismissed.

                                                        14
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 15 of 18




                  C. Fraud and Negligent Misrepresentation Claim (Claim 5)

          In its Fifth Claim for Relief, CFP asserts a claim for “fraud/constructive fraud/negligent

   misrepresentation” against the Bank and a claim for “negligent misrepresentation o[n] the part of

   the receiver in reliance on Katten’s misrepresentation.” Doc. 12 at 12.

                         1. Negligent Misrepresentation

          As previously noted, CFP has alleged that the Bank, its counsel, Katten, and the Receiver

   knew or should have known that the Receiver “would not or could not provide a procedure by

   which the Restrictive Covenants could be enforced for the benefit of Marcain and CFP.” Doc. 12,

   First Amended Complaint, ¶29. This argument is based on CFP’s assertion that Oklahoma law

   prohibits the Receiver from enforcing the Restrictive Covenants because the Receiver did not

   continue to carry on the business of the Pharmacies. Doc. 20 at 22-23.

          However, the plain language of the applicable statute provides, in pertinent part, that “[o]ne

   who sells the goodwill of a business may agree with the buyer to refrain from carrying on a similar

   business within a specified county . . . so long as the buyer, or any person deriving title to the

   goodwill from him carries on a like business therein.” 15 O.S. §218 (emphasis added).

          Here, Marcain and its successor in interest, CFP, have carried on a “like business,” which

   derived substantial “goodwill” from the conveyance. See Key v. Perkins, 46 P.2d 530, 532 (Okla.

   1935) (holding that goodwill passes in proportional share of the conveyance of assets).

   Accordingly, so long as CFP operates the like business, the Receiver, as holder of the covenants,

   has the legal power to enforce them.

          Moreover, though, as contemplated by the TSA and Closing Letter, the Receivership also

   continues to “carry on a like business” because it has remained active to support the Pharmacies’

   business. See Receivership Case, 18-cv-602, Do. 69, Sale Order at p. 9, ¶4 (stating that “since



                                                   15
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 16 of 18




   there will be other duties of the Receiver that have not been completed, the Receivership will

   remain in full force and effect.”). The Receiver kept a portion of goodwill under 15 O.S. §218 by

   retaining the Restrictive Covenants rather than conveying them to Marcain. See Perkins, supra.

   And, according to the Amended Complaint, the Restrictive Covenants were highly valuable. FAC,

   ¶29 (alleging the Receiver’s failure to enforce the restrictive covenants for Marcain’s and CFP’s

   benefit has damaged CFP in an amount in excess of $2.35 million). Accordingly, the Receiver

   retained an appreciable amount of the assets after the sale to Marcain.

                           2. Tort Claim (Fraud/Constructive Fraud, Negligent
                           Misrepresentation, Fraudulent Misrepresentation)

                                   a. Timeliness of Tort Claim

            The Bank contends CFP’s claim for fraud/constructive fraud, negligent misrepresentation

   and fraudulent misrepresentation (Fifth Claim for Relief) is time barred. Under Oklahoma law, a

   cause of action for an injury based on fraud, misrepresentation or negligence must be brought

   within two years of its accrual. 12 O.S. §95(A)(3); Samuel Roberts Noble Foundation, Inc. v.

   Vick, 840 P.2d 619, 624 (Okla. 1992). A cause of action for fraud accrues when, “in the exercise

   of reasonable diligence, it could have or should have been discovered.” States Resources Corp. v.

   McCollum, No. CIV-05-647 M, 2006 WL 2927880 at *2 (W.D. Okla. Oct. 11, 2006); 12 O.S.

   §95(A)(3). A claim for misrepresentation of a written agreement is discoverable when the

   agreement is available to the plaintiff. See Matter of Woodward, 549 P.2d 1207, 1209 (Okla.

   1976).

            CFP argues that the statute of limitations on its claim for fraud, negligent misrepresentation

   and fraudulent misrepresentation did not commence until May 6, 2016, when the APA closed.

   Doc. 20 at 7. However, the allegations in its First Amended Complaint (including ¶18 of the

   original Complaint) establish that CFP’s predecessor in interest, Marcain, became aware of all


                                                     16
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 17 of 18




   relevant facts giving rise to its claim for fraud, misrepresentation and negligence by—at the

   earliest—April 21, 2016, when the Receiver first presented the TSA to Marcain and represented

   that he could enforce the restrictive covenants and—at the latest—May 3, 2016, when the Receiver

   wrote the Bank and its counsel stating, inter alia, that “[Marcain] will sign the TSA. . . . They will

   pay my fees monthly. . . . If there is a challenge to the [Restrictive Covenants], then we will defend

   that.” See FAC ¶51, supra.

          This lawsuit was filed May 7, 2018—more than two years after either date. Accordingly,

   CFP’s claims for fraud, misrepresentation and negligence are time-barred.

                                  b. Assignability of Tort Claim

          The Bank also argues that CFP lacks standing to assert any tort claims because Oklahoma

   law prohibits the assignment of tort claims. See 12 O.S. §2017(D) (“The assignment of tort claims

   not arising out of contract is prohibited.”). See also Lester v. Minnesota Life Ins. Co., 13-CV-443-

   JED-PJC (N.D. Okla. Jan. 14, 2014) 2014 WL 183937 at *3 (holding that plaintiff could not

   maintain tort claims for fraud, bad faith, emotional distress or duress based upon assignment

   because Oklahoma law prohibits the assignment of tort claims); Transcontinental Gas Pipe Line

   Co., LLC v. Kibby Welding, LLC, 18-CV-445-CVE-FHM (N.D. Okla. Aug. 8, 2019) 2019 WL

   3754422 at *2 (holding that a party may not allege breach of contract and fraud claims based on

   identical facts, and the claims must be sufficiently distinct in order for a party to simultaneously

   maintain claims for both breach of contract and fraud.)

          Citing Momand v. Twentieth Century Fox Film Corp., 37 F. Supp. 649 (W.D. Okla. 1941),

   and Chimney Rock Ltd. Partnership v. Hongkong Bank of Canada, 857 P.2d 84 (Okla. Civ. App.

   1993), CFP argues that the tort claims at issue in this case are assignable because they arise out of

   contract. However, CFP’s reliance on these cases is misplaced. Momand was decided long before



                                                    17
Case 4:18-cv-00602-TCK-JFJ Document 32 Filed in USDC ND/OK on 06/17/20 Page 18 of 18




   the 1984 enactment of 12 O.S. §2017(D), and permitted the assignment of a claim under the

   Sherman Anti-Trust Act. 37 F. Supp. at 657. Furthermore, the court in Momand concluded that

   because the right of action created by Section 7 of the Sherman Anti-Trust Act arose out of contract

   and did not sound in tort, it was assignable. Id. at 658.

          Similarly, in Chimney Rock, the Oklahoma Court of Appeals held that, because the

   plaintiffs asserted a claim for tortious interference based on defendant’s alleged conspiracy to

   cause a breach of contract, “the basis of the wrong was a contract.” 857 P.2d at 88.

          Here, CFP’s Fifth Claim for Relief for “Fraud/Constructive Fraud/Negligent

   Misrepresentation/Fraudulent Misrepresentation” is based on Marcain’s assignment of the tort

   claims to CFP, in contravention 12 O.S. §2017(D). Accordingly, those claims are subject to

   dismissal.

          V. Conclusion

          For the reasons set forth above, the Bank’s Motion to Dismiss Amended Complaint (Doc.

   16) is granted.

          ENTERED this 17th day of June, 2020.




                                                    18
